IN RE: Disciplinary Counsel; -Other; Applying For Petition for Transfer to Interim Suspension.
ORDER
It Considering the Petition for Interim Suspension filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Joseph G. Pasto-rek, II, Louisiana Bar Roll number 30845, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court. IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
FOR THE COURT:
/s/ Marcus R. Clark
/s/ Justice, Supreme Court of Louisiana